Citation Nr: 0326652	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-41 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


REMAND

On September 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Verify that the veteran and his 
representative provided a complete 
address for the following health care 
providers (or specific information as to 
where any records of treatment or 
evaluation by these providers may be 
located) so that they may be obtained, 
and if any have not been received, make a 
second request for this information, and 
inform the veteran it is his 
responsibility to provide VA with 
adequate information necessary to assist 
him: 
a)  Winchester Area Hospital (Dr. De Los 
Reyes), Winchester, VA, dated 1968-1969; 
b)  Dr. Smith, Coventry England, dated June 
1971; 
c)  James A. Cunningham (deceased), Carnegie, 
PA, 1960-1977;
d)  Ritenour Health Center, Pennsylvania State 
University dated 1973-1975; 
e)  Eye and Ear Hospital in Charleston, W.Va. 
(Dr. Holt) dated 1983 
f)  Family Practice Center (Dr. Cheney), 
Charleston, W.Va. 1977-1985;
g)  Slippery Rock University (Dr. McLaughlin) 
dated 1961-1965;
h)  George Zaldivar, M.D. Charleston Area 
Medical Center dated 1985;
i)  East Suburban Hospital, Monroeville, PA, 
dated December 1984;
j) Community Health Center (Dr. Smithson), 
Colorado Springs, CO, dated 1990; and
k)  Dr. Dovey, Mercersburg, PA, dated 1975-
1977. 

2.  Verify that the veteran has provided:  
a list of the names, addresses, and 
approximate (beginning and ending) dates 
of any other additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.), who have provided him respiratory 
or opthalmogical treatment during the 
period since service discharge.  He 
should be told that such list should be 
limited to names of medical care 
providers not previously given to VA in 
connection with his claims.  With the 
necessary authorization (VA Form 21-
4142), please request the additional and 
other records identified by the veteran.  

3.  Verify records are received from 
VAMCs Pittsburgh, Erie, Oklahoma City, 
and Iowa City, for any treatment of a 
respiratory disability or eye disability 
during the period since service discharge 
in March 1960 has been obtained.  If not, 
obtain hospital summaries, complete 
clinical records, outpatient treatment 
records, X-rays and medication lists.  If 
any Federal records do not exist, and are 
unobtainable, ask for specific 
confirmation of that fact:  


4.  The NPRC has not responded, it is 
time for a 2nd request.  Contact the 
National Personnel Records Center again 
and request that a search be made for 
both clinical and outpatient records at 
the following facilities and during the 
noted time frames for any eye and 
respiratory disorders.  At the same time, 
contact each facility directly to 
determine whether they have any records 
available pertaining to treatment of the 
veteran for eye or respiratory disorders.  
Instruct each facility to also retrieve 
retired records from March 1960 to the 
present.  If any Federal records do not 
exist, and are unobtainable, ask for 
specific confirmation of that fact:  
a)  Landau Army Hospital, Landau, West 
Germany, dated November 1970; 
b)  Nuernberg Field Army Hospital, Germany in 
1972 or 1973;
c)  Pirmasens Army Medical Dispensary, 
Pirmasens West Germany 1970-1971. 

5.  If any of the above records cannot be 
obtained:
obtain a statement from the custodian of 
records that:
(A)	they do not exist, and they do not 
know where to get them.  
(B)	Next, inform the veteran WHICH 
records that we were unable to 
obtain, including the dates of the 2 
efforts that were made to obtain 
them.  
(C)	Also inform the veteran that it is 
his ultimate responsibility to 
provide evidence to support his 
claim; and that VA will proceed to 
decide his appeal without these 
records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.


6.  Finally, the RO should:  Make 
arrangements with the appropriate VAMC 
for the veteran to be afforded 
Respiratory and Ophthalmology VA 
compensation and pension examinations.  

7.  The C & P Clerk should:  Instruct the 
VAMC that this is a BVA REMAND.  Also, 
copy the following paragraphs and insert 
them into the VAE Requests:  

"The Respiratory examiner should determine 
the extent, if any, to which such pathology 
now present is related to any inservice 
complaints or treatment.  The examiner should 
be instructed to set forth a detailed history 
of symptoms as reported by the veteran as well 
as all pertinent findings.  Complete diagnoses 
should be provided.  The examination should 
include any diagnostic testing that is deemed 
necessary for an accurate assessment and the 
examiner should review the results of any 
testing prior to completing the report.  On 
the basis of the current examination findings 
and information in the claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not that 
any current respiratory disorder is 
attributable to any disease or injury suffered 
during his service, intercurrent causes, or to 
a combination of such causes or to some other 
cause or causes.  The claims folder must be 
made available to the examiner for review.  If 
the veteran does not currently have a 
respiratory disorder, which could be regarded 
as having been incurred in or aggravated while 
the veteran was in service, the examiner must 
specifically indicate so.  The examiner must 
set forth the complete rationale underlying 
any conclusions drawn or opinions expressed 
(to include discussion of specific evidence of 
record, such as the service medical 
records)."  



"The ophthalmology examiner should determine 
whether it is at least as likely as not that 
any current eye disorder, including cataracts 
was caused by medication used to treat 
respiratory disorders.  The examiner should 
obtain a detailed history concerning current 
symptoms and complaints, as well as all 
medication prescribed or used by the veteran 
as treatment of any respiratory disorders.  
The examiner should measure and record the 
veteran's visual acuity in terms of both 
corrected and uncorrected vision.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment.  The examiner is 
requested to comment on all current 
manifestations of the veteran's visual 
impairment and interpret all graphical 
representations of test results.  Complete 
diagnoses should be provided.  The examiner is 
to be provided the claims file for review.  On 
the basis of current examination findings and 
information in the file, the examiner should 
identify the etiological factor(s) in the 
development of any current eye disorder, 
including cataracts.  Specifically, diagnoses 
or opinions should be rendered as to whether 
the medications used to treat his respiratory 
disorders are causally or etiologically 
related to the development of any eye 
disorder."  

8.  After the development requested above 
has been completed, including all 
negative responses, and the NOTICE to the 
veteran of the same, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




